Citation Nr: 0017822	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  00-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from August 1977 to 
March 1988.  

This appeal arises from his timely filed February 2000 notice 
of disagreement (NOD) and April 2000 substantive appeal.


REMAND

The appellant submitted in support of his claim, a December 
1996 record showing accumulation of retirement points in the 
Army Reserves from 1988 to 1995.  Associated with this record 
was a statement from the appellant recounting his assignment 
to a Civil Affairs Battalion in Thailand, in 1993, and his 
physical problems afterwards.  

The record contains what appears to be a service department 
record dated November 1997 indicating the veterans military 
personnel file had been forwarded to the National Personnel 
Records Center.  While the RO made a request for the 
appellant's service medical records in March 1999, a response 
in May 1999 noted that the record needed appears to had been 
forwarded to ARPERSCOM, and any follow-up should be addressed 
to "code 11."  The Board of Veterans' Appeals (Board) can 
not identify any follow-up in file, and in fact the January 
2000 rating action, and March 2000 statement of the case 
(SOC) noted that no service medical records were available.  
Because the record as it now stands is at best ambiguous as 
to whether a comprehensive effort has been mounted to secure 
service medical records from all periods of service, the 
Board believes that additional effort should be made to 
secure the appellant's service medical records, including any 
related to his reserve duty.  

The appellant, in his April 2000 substantive appeal, checked 
the block on the form indicating that he requested to appear 
personally at a local VA office before the BVA.  The 
certification of appeal checked that no hearing was 
requested.  The appellant's representative, in VA Form 646, 
dated May 18, 2000, noted that since the veteran had 
requested a travel board hearing, arguments would be deferred 
pending the hearing.  The appellant's request for a hearing 
must be honored.  38 C.F.R. § 20.700 (1999)

This case is remanded for actions as follows:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to the date of onset of his 
multiple sclerosis would be helpful.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the appellant 
to secure appropriate information 
concerning his Army Reserves duty, 
including dates, places, units of 
assignment, and where such records would 
be located.  Following this the RO should 
again attempt to secure all service 
medical records, with appropriate 
documentation of those efforts, to 
include certification by an appropriate 
official if such records cannot be 
acquired.

3.  The RO should schedule the appellant 
for a hearing before a Member of the 
Board in Los Angeles, California in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) West Supp. 1999); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704.  The 
appellant is to be provided with an 
appropriate 30-day written notice of the 
scheduled time and place of the hearing.  
See 38 C.F.R. § 19.76 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




